UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1612


DANIEL JOHNSON WILLIS,

                   Plaintiff - Appellant,

             and

JONES COUNTY IMPROVEMENT ASSOCIATION, INCORPORATED,

                   Plaintiff,

             v.

DEPARTMENT OF TRANSPORTATION; LYNDO TIPPET; CAM MCRAE, as
public official; JAY CONVERSE, as private individual and/or
their   successors;    TANDS   INCORPORATION,  as   private
individuals and/or their successors,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (4:07-cv-00046-FL)


Submitted:    June 22, 2009                   Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se. Scott A. Conklin, NORTH
CAROLINA  DEPARTMENT   OF  JUSTICE,  Raleigh,   North  Carolina;
Nicole A.   Crawford,  BROOKS,   PIERCE,  MCLENDON,   HUMPHREY    &
LEONARD, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Daniel      Johnson    Willis    appeals     the   district   court’s

order denying his motion to proceed informa pauperis on appeal.

We have reviewed the record and find no reversible error.                        In

addition,   we   conclude       the   appeal    is   moot   because    this   court

previously adjudicated the merits of the underlying action and

denied in forma pauperis status.               Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal.                       Willis v.

Dep’t of Transp., No. 4:07-cv-00046-FL (E.D.N.C. May 12, 2008).

We   dispense    with    oral     argument     because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                         3